Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 27, 2021

                                          No. 04-21-00008-CV

                               IN RE Leticia R. BENAVIDES, Relator

                                           Original Proceeding 1

                                                 ORDER

        Relator’s petition for writ of injunction and prohibition is DENIED. Our January 13, 2020
stay is hereby lifted.

        It is so ORDERED on January 27, 2021.



                                                                   _____________________________
                                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-PB7-000138-L-1, styled In re Estate of Carlos Y. Benavides, Jr.,
Deceased, pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Hugo Martinez presiding.